Ferguson, Judge'
(dissenting) :
I dissent.
In order to deny the appellant the relief he seeks, the principal opinion holds that the accused’s conviction was final on May 5, 1969, the date of the decision of the board of review, despite the fact that the accused did not even receive a copy of that decision until June 9, 1969, some thirty-five days thereafter. Finality on May 5th is necessary to the denial of appellant’s petition because this Court, in Mercer v Dillon, 19 USCMA 264, 265, 41 CMR 264 (1970), held that O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969), would be applied “to those convictions that were not final before J une 2, 1969, the date of the O’Callahan decision.” I can only assume that the holding as to the date of finality of judicial action is a clear repudiation of this Court’s statement in Brant v United States, 19 USCMA 493, 494, 42 CMR 95 (1970), that:
“The publication of the general court-martial order on December 31, 1968, finalized Brant’s conviction. Article 76, Uniform Code of Military *260Justice, 10 USC § 876.” [Emphasis supplied.]
Brant’s original petition for grant of review had been denied by order of this Court on December 12,1968, yet we did not attach finality as of that date. The general court-martial order finalizing this petitioner’s conviction was dated July 11,1969, fully one month and seven days after the applicable date of O’Callahan.
The author of the principal opinion cites United States v Brown, 19 USCMA 629 (1970), as authority for the holding in this case. Brown, like this petitioner, decided not to appeal to this Court until the time allowed by the Code (Article 61(c), 10 USC § 867) had expired. A board of review affirmed Brown’s conviction and he was notified of that decision on May 6, 1969. His petition for grant of review was placed in military channels on April 9, 1970, and filed with this Court on May 7, 1970. A majority of this Court granted a Government motion to strike Brown’s petition for grant of review on the ground that good cause was not shown to relieve Brown from the default resulting from his failure to file within the statutory period. I dissented in Brown, and do so here, because I believed that Brown was questioning the jurisdiction of the court-martial to hear his case (O’Callahan v Parker, supra), which question may be raised at anytime. United States v Ferguson, 17 USCMA 200, 37 CMR 464 (1967). It is interesting to note that in their order in Brown, my brothers referred to the date on which Brown received the decision of the board of review (May 9, 1969) and made no mention of the fact that that opinion was rendered by the board on April 28,1969. It can only be concluded that they believed that Brown’s conviction was finalized on the 9th of May, twenty-four days prior to the effective date of O’Callahan. The holding in Brown, therefore, is distinguishable from this petition, since Enzor, as noted, received a copy of the board’s decision after the effective date of O’Callahan.
Even were I not to believe that the question is jurisdictional and, hence, may be raised at anytime, I am at a loss to understand the logic of a holding that accords finality on a date thirty-five days prior to the time the accused is informed of the decision to affirm and sixty-five days prior to the time in which, by statute, he has been allotted to continue his appeal, if he so desires.
One other reason distinguishes this case from Brown and, in my opinion, compels that we grant the appellant’s motion for relief in the interest of justice. Brown gave no reason for his failure to appeal within the statutory period, while this appellant contends that he did not appeal on the advice of counsel. Counsel, at the hearing before this Court, acknowledged that he personally defended Enzor at trial and argued his petition before the board of review. He admitted that he had so advised his client not to appeal. He did so in the belief that had Enzor’s conviction been overturned on the basis of O’Callahan, the appellant might well have been tried by the State of Texas, the situs of the charged offenses, and could have received a sentence of life imprisonment. I find this advice disturbing and unjust, especially in light of the fact that this same counsel, aware of this possiblity, had unsuccessfully argued the merits of O’Callahan before the board of review.1 Even now, were we to reverse the appellant’s conviction, he could be tried in civilian courts. That is the effect of O’Callahan.
I will not speculate on counsel’s reasons for raising the question of O’Callahan at this time and declining to do so following receipt of the board of review’s decision. Cf. Fay v Noia, 372 US 391, 9 L Ed 2d 837, 83 S Ct 822 (1963). I simply believe that in the interest of justice, the petitioner should not, be*261cause of the misadvice of counsel, be denied the relief to which he is entitled. O’Callahan v Parker and United States v Borys, both supra. Cf. Brant v United States, supra.
I would grant the petitioner’s motion for extraordinary relief, reverse the decision of the Court of Military Review, and order the charges and their specifications dismissed.

 Since, at that time, O’Callahan was pending before the Supreme Court, the board of review properly affirmed the appellant’s conviction on the ground that established judicial precedent affirmatively recognized the existence of court-martial jurisdiction over the types of offenses for which the appellant was convicted. Cf. United States v Borys, 18 USCMA 547, 40 CMR 259 (1969).